Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/19/2022. Claims 1, 8-16, 18-19 and 21-26 are currently pending. Claims 2-7, 17 and 20 are canceled per Applicant’s request.
Priority
Current application, 16/063,219, filed 06/15/2018 is a national stage entry of PCT/US2017/048263, International Filing Date: 08/23/2017.

Response to Amendment/Remarks/Arguments
Applicant's amendment is sufficient to overcome previous objections and rejections.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Will Cribbs on 05/26/2022.
	The application has been amended as follows: 
Claim 12. (currently amended) The method of claim 1, further comprising:
obtaining a search survey indicating a two-dimensional representation of a plurality
of search locations for the leak source at a given depth level within the well bore.

Allowable Subject Matter
	Claims  1, 8-16, 18-19 and 21-26 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Ang (US 20170184751 A1), hereinafter, Padhi (US 20190049612 A1), hereinafter ‘Padhi’ and Nguyen (US 20180258756 A1), hereinafter ‘Nguyen’, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at the fixed location of the stationary acoustic sensor;
	shifting the first acoustic signal measurement data by the first time period;
	and calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of the plurality of receiver locations” in combination with other limitations.

Ang discloses  A method, (methods [abs]) comprising:
	a stationary sensor disposed in the wellbore; (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014])
	recording with the stationary acoustic sensor to produce a logged measurement data; (the tool is … stationary while recording acoustic signals from the fluid flows [0014], the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], static sensor array [0032], the array is stationary [0033], equivalent to recording the measurement data using the stationary acoustic sensor)
	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	recording with the moving acoustic sensor to add to the logged measurement data; (when the sensor array is moving at a constant velocity v [0034], the received signal 306 recorded within acquisition window ΔT into multiple frames.[0038], the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], equivalent to recording is added to the logged measurement data)
	obtaining an actual acoustic signal associated with a leak source in the wellbore using logged measurement data; (acoustic signals that can be measured, with fiber cables disposed along the wellbore or with acoustic point sensors such as Fiber Bragg Grating ‘FBG’ sensors or hydrophones, recording acoustic signals [0014], beam pattern [Fig, 7A, 8A, 9A], equivalent to an actual acoustic signal for stationary sensors)
	determining a synthetic acoustic signal indicating an estimated leak source in the wellbore and a predetermined source location; (array-signal processing technique, time delay estimation, eq. 3-4, 8 [0025-0041, Fig. 3])
	determining a correlation between the synthetic acoustic signal and the actual acoustic signal; (fusing data collected by sensor array with known geometric relations, with known temporal relations between the different sensor signals [0017]; covariance matrix R [0030-0031], peaks, spatial spectrum, mismatch [0032, 0037, 0040—041, eq. 7-9], equivalent to a type of correlation, the array-signal-processing technique comprises: applying a frame decomposition operation to the acoustic signals to produce decomposed frames, produce a sample covariance matrix, produce a … spatial spectrum response; applying a summation and normalization operation to the … spatial spectrum response to produce a weighted average … spatial spectrum response; and identifying the location of the acoustic signal based on the weighted average … spatial spectrum response [0059 line 24 -46, without counting blank lines, claims 10 and 20], compute a two-dimensional map of an acoustic source energy level, actual source location(s) can be determined from this map [0019], fused signal map [0050])
	generating a map from the determined correlation, the map indicating a likelihood of the leak source being located at a given location in the wellbore based on the map (fusing the signals received by the individual sensors for a plurality
of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused signal map is computed [0050 line 21], the whole flow path may be mapped out in a two-dimensional space of depth and radial distance [0052 line 3-1 from the end, Fig. 7A-7C, 8A-8C and 9A-9C])

However, Ang is silent regarding the above allowed limitations.

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 
	“positioning a second tool along a longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]), but is silent regarding the above allowed limitations.
Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey-scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6]), but is silent regarding the above allowed limitations.

As per claims 16 and 19, the closest prior art of record, Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at a fixed location of the stationary acoustic sensor within the wellbore;
	shifting a first acoustic signal measurement data from the stationary acoustic sensor by the first time period;
	calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of a plurality of receiver locations of the moving acoustic sensor;
	and determining a number of relevant samples of the shifted first acoustic signal measurement data using the second time period to produce the synthetic acoustic signal, wherein determining the correlation comprises:
	multiplying each of the number of relevant samples to a second acoustic signal measurement data from the moving acoustic sensor to produce an array of multiplied values;
	and summing the multiplied values from the array of multiplied values to produce a probability value, wherein generating the probability map comprises:
	assigning the probability value to one of a plurality locations in the probability map” in combination with other limitations as explained in claim 1 above.

As per claim 24, Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at the fixed location of the stationary acoustic sensor;
	shifting the first acoustic signal measurement data by the first time period;
	and calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of the plurality of receiver locations;
	and determining a number of relevant samples of the shifted first acoustic signal measurement data using the second time period to produce the synthetic acoustic signal” in combination with other limitations as explained in claim 1 above.
As per claim 25, Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at a fixed location of the stationary acoustic sensor within the wellbore;
	shifting a first acoustic signal measurement data from the stationary acoustic sensor by the first time period;
	calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of a plurality of receiver locations of the moving acoustic sensor;
	and determining a number of relevant samples of the shifted first acoustic signal measurement data using the second time period to produce the synthetic acoustic signal, wherein determining the correlation comprises:
	multiplying each of the number of relevant samples to a second acoustic signal measurement data from the moving acoustic sensor to produce an array of multiplied values;
	and summing the multiplied values from the array of multiplied values to produce a probability value, wherein generating the probability map comprises:
	assigning the probability value to one of a plurality locations in the probability map” in combination with other limitations” in combination with other limitations as explained in claim 1 above.
As per claim 26, , Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation “calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at a fixed location of the stationary acoustic sensor within the wellbore;
	shifting a first acoustic signal measurement data from the stationary acoustic sensor by the first time period;
	calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of a plurality of receiver locations of the moving acoustic sensor;
	and determining a number of relevant samples of the shifted first acoustic signal measurement data using the second time period to produce the synthetic acoustic signal, wherein determining the correlation comprises:
	multiplying each of the number of relevant samples to a second acoustic signal measurement data from the moving acoustic sensor to produce an array of multiplied values;
	and summing the multiplied values from the array of multiplied values to produce a probability value, wherein generating the probability map comprises:
	assigning the probability value to one of a plurality locations in the probability map” in combination with other limitations” in combination as explained in claim 1 above.
As per clams 8-15, 18 and 21-23, claims are also allowed because the base claims 1, 16 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865